DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Re: claim 15.  The phrase “the assembly” lacks proper antecedent basis in the claim.
The remaining claims are indefinite due to their dependency from claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application 2016/0053844 to Nagasawa et al.
Re: claims 10 and 13.  Nagasawa et al. show in figure 4 a fluid vibration isolator, comprising: an inner member 12; an outer member 11, a first operating chamber 16a; a second operating chamber 16b;

a flexible member 13, 15 (which includes 17, 18, and 19 which are described as being integrally formed in paragraph [0041] and the flexibility is shown in figure 3) disposed between the inner member 12 and the outer member 11, wherein the flexible member includes a castellated terminal end having at least two stepped portions, as labeled, that step upwardly from the outer member toward the inner member as best understood, wherein the at least two stepped portions are stepped at an angle normal to a longitudinal axis defined by the first fluid passageway (paragraph [0062] describes portions 18 and 19 extending in a direction perpendicular to the longitudinal axis O and paragraph [0042] describes portion 17 of the flexible member as being coaxial with the longitudinal axis O).
Re: claim 14.  Nagasawa et al. show in figure 4 the limitation wherein the stepped portions, as labeled, reduce the volume of at least one of the first or second operating chamber from the operating chamber to the first fluid passageway by virtue of the stepped portion protruding into one of the first or second operating chambers 16a or 16b, as best understood.

[AltContent: textbox (Sloped away exterior portion )][AltContent: arrow][AltContent: textbox (Stepped portions)][AltContent: textbox (Stepped portions)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    576
    460
    media_image1.png
    Greyscale





	Re: claims 15 and 17.  Nagasawa et al. show in figure 4 the limitation wherein the flexible member includes an interior portion or axially inner portion disposed within the assembly, as best understood, and an exterior portion or axially outer portion disposed external to the assembly as best understood, wherein the interior portion includes the castellated terminal end or the labeled stepped portion shown axially inward.  
	Re: claim 16.  Nagasawa et al. show in figure 4 the limitation wherein the exterior portion of the flexible member is sloped away, as labeled, from the inner member such that any fluid will flow away from the inner member of the isolator.
Allowable Subject Matter
Claims 1-4 and 7-9 are allowed.
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The previous rejections have been withdrawn in light of the most recent amendments filed 2/11/21 and the interview filed on 2/10/21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mmb
February 27, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657